Citation Nr: 0524593	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  03-37 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to assignment of a compensable rating for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel







INTRODUCTION

The veteran served on active duty from February 1943 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appellant had indicated that he wished to appear for a 
hearing before a Member of the Board via video conference; 
however, in a statement received at the RO in August 2005, 
the appellant withdrew his request for such a hearing.

The September 2005 Informal Hearing Presentation reflects 
that the veteran has raised the issue of clear and 
unmistakable error in an August 2003 rating decision which 
failed to award a separate 10 percent evaluation for 
bilateral tinnitus.  Inasmuch as this issue has not been 
developed or certified for appellate review, it is not for 
consideration at this time.  It is, however, being referred 
to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
productive of Level III hearing acuity in the right ear and 
Level II hearing acuity in the left ear. 


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 6100 
(2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.

The Board notes that the veteran was notified of the 
provisions of the VCAA and how it applies to his claim by 
correspondence dated in March 2003 and February 2005.  In 
this regard, it is noted that, inasmuch as the March 2003 
VCAA notice was provided prior to the initial December 2002 
rating decision, the VCAA notice was timely.  Moreover, it is 
noted that this claim is, in essence, derivative of the 
December 2002 rating decision and not based upon receipt of 
an application for benefits.  Accordingly, the Board finds 
that the veteran was not prejudiced by any VCAA notice timing 
deficiency.  See VAOPGCPREC 8-2003; but see, Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The facts in this case 
can be distinguished from Pelegrini, in that VA regulations 
provide specific procedures upon receipt of a notice of 
disagreement and the United States Court of Appeals for 
Veterans Claims (Court) has held that only one notice of 
disagreement may be received upon a single adjudicatory 
issue.  See, 38 C.F.R. § 20.200 (2003); see also, Hamilton v. 
Brown, 4 Vet. App. 528, 538 (1993); Manlincon v. West, 12 
Vet. App. 238 (1999).  Here, notice for the claim involved 
could not have been provided prior to the rating decision 
from which the notice of disagreement flowed and subsequent 
notice and re-adjudication after the fact would have 
seriously impeded the timing and process for perfecting the 
appeal.

In addition, the veteran was sufficiently informed of the 
efforts to obtain evidence on his behalf and of the evidence 
actually received by VA by communications from the RO, to 
include statements of the case and supplemental statements of 
the case, during the course of his claim for service 
connection and an increased rating for bilateral hearing 
loss.  As he has been kept apprised of what he must show to 
prevail in his claim, what information and evidence he is 
responsible for, and what evidence VA must secure, there is 
no further duty to notify.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran's service medical records and all identified and 
authorized post-service medical records pertinent to the 
claim have been requested or obtained.  He underwent VA 
examinations in May 2003 and September 2004.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

Taking all factors into consideration, there is no prejudice 
to the veteran in proceeding to consider these claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a compensable schedular evaluation.  Disability 
ratings are determined by the application of the Schedule For 
Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
bilateral hearing loss is to be considered during the entire 
period from the initial assignment of the rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999). 

The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.  
Since his claim was received in March 2002, the current 
version of rating criteria for bilateral hearing loss which 
became effective June 10, 1999, are for consideration.  62 
Fed. Reg. 25,202-25,210 (May 11, 1999).  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Private treatment records, dated in December 2001, reflect 
findings of hearing loss in both ears.  






Turning to the record, on the authorized audiological 
evaluation in May 2003, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
66
80
95
LEFT
20
15
45
80
95

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.

Similarly, on the authorized audiological evaluation in 
September 2004, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
60
80
100
LEFT
15
15
40
80
105

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 92 percent in the left ear.

Applying the criteria found in 38 C.F.R. §§ 4.85-4.87, the 
veteran's audiological examination yielded Level III hearing 
acuity in the right ear and Level II hearing acuity in the 
left ear (using the evidence of record most favorable to the 
veteran).  Entering the category designations for each ear 
into Table VII results in a 0 disability rating under 
Diagnostic Code 6100.

The Board has carefully reviewed and considered the veteran's 
statements.  However, the Board must base its decision on the 
relevant medical evidence of record.  As noted above, the 
correct rating is derived by mechanical application of the 
ratings schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Moreover, there is no 
evidence of an exceptional pattern of hearing impairment to 
otherwise allow for application of 38 C.F.R. § 4.86.  The 
degree of bilateral hearing loss shown by the examination 
report fails to meet the standards for a 10 percent 
disability rating.  Therefore, the preponderance of the 
evidence is against the veteran's claim. 


ORDER

The appeal is denied.



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


